Citation Nr: 1027178	
Decision Date: 07/21/10    Archive Date: 08/02/10

DOCKET NO.  07-12 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric 
disorder, claimed as depression, to include as secondary to 
service-connected hepatitis C.

2.  Entitlement to an initial compensable rating for hepatitis C.

3.  Entitlement to special monthly pension (SMP) on the basis of 
the need for regular aid and attendance of another person or by 
reason of being housebound.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate for 
Veterans Affairs


ATTORNEY FOR THE BOARD

T. Adams, Counsel
INTRODUCTION

The Veteran served on active duty from July 1963 to June 1965.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico, that 
granted service connection and assigned a 0 percent rating for 
hepatitis C, effective March 9, 2006; that denied entitlement to 
SMP on the basis of the need for regular aid and attendance of 
another person or by reason of being housebound; and that denied 
service connection for a depressive disorder.

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

Additional development is needed prior to the disposition of the 
Veteran's claims.

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional development 
of the evidence if the record before it is inadequate.  
38 U.S.C.A. § 5103A (West 2002).  The Board regrets the 
additional delay that will result from this remand.  
Nevertheless, the Board is constrained by the fact that proper 
adjudication of the claims requires additional development.

It appears to the Board that additional treatment records may be 
outstanding.  The most recent VA medical records in the claims 
file are dated in August 2009.  To aid in adjudication, any 
subsequent VA medical records should be obtained.

In addition, the Veteran indicated that he is in receipt of 
benefits from the Social Security Administration (SSA) for 
physical and psychiatric disabilities and submitted a partial SSA 
decision that suggests that he is in receipt of benefits for back 
pain, inguinal pain, and left leg pain.  Since the complete SSA 
decision and the records upon which that grant of benefits was 
based are not included in the claims folder and may be relevant 
to the claims on appeal, those records should also be obtained.  
Murincsak v. Derwinski, 2 Vet. App. 363 (1992), Golz v. Shinseki, 
590 F.3d 1317 (Fed. Cir. 2010).

Finally, in December 2000 the Veteran indicated that he receives 
treatment from psychiatrist Dr. J.A. Juarbe Ortiz on a monthly 
basis.  However, the only private treatment records are dated in 
November 1997 and in May 2000.  Accordingly, all of the Veteran's 
private treatment records should also be obtained.

With respect to the Veteran's claim for service connection for 
depression claimed as secondary to service-connected hepatitis C, 
the Veteran's service medical records are void of findings, 
complaints, symptoms, or a diagnosed psychiatric disorder.

Private treatment records dated in November 1997 and February 
1999 show diagnoses of major depression with psychiatric features 
and major depression with psychotic features.

A March 1998 VA examination indicates a diagnosis of anxiety 
disorder, not otherwise specified, with some mild depression.  A 
May 1998 VA medical record indicates a diagnosis of depression, 
not otherwise specified, non psychotic with anxiety features 
probably secondary to Valium abuse.  In August 2006, the Veteran 
reported that his concerns about his liver condition caused him 
to become very anxious and depressed.

On VA mental disorders examination in August 2000, the Veteran 
was diagnosed with depressive disorder, with some underlying 
anxiety.  On VA examination in April 2007, the Veteran was 
diagnosed with depressive disorder.  On VA examination in October 
2007, the Veteran was diagnosed with depression that the examiner 
opined was not caused by or a result of service-connected 
hepatitis C.  

VA medical records include a January 2009 problem list that 
indicates diagnoses of generalized anxiety disorder, depressive 
disorder, and recurrent major depression.  In August 2009, the 
Veteran was diagnosed with recurrent major depression in partial 
remission.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. App. 69 (1995).  
Although the Veteran is competent to report the onset of 
psychiatric symptomatology during service, and the continuity of 
symptoms after service, he is not competent to diagnose or to 
relate any current psychiatric disability to his active service 
or to his service-connected hepatitis.  As any relationship 
remains unclear to the Board, the Board finds that another VA 
examination is necessary in order to fairly decide his claim.  
McLendon v. Nicholson, 20 Vet. App. 79 (2006).  This remand will 
allow service connection for all current psychiatric disorders to 
be considered.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The 
examiner on remand should specifically reconcile the opinion with 
the May 1998 and October 2007 VA opinions and any other opinions 
of record.

With respect to the Veteran's claim for an increased rating for 
hepatitis C, the Veteran was afforded a VA examination in 
February 2008.  At that time, he was diagnosed with chronic 
active hepatitis C with an increased number of viral copies and 
was to begin antiviral treatment at his next appointment.  
However, a March 2009 VA treatment record shows normal liver 
enzymes.  VA's duty to assist includes a duty to provide a 
medical examination or obtain a medical opinion where it is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d) (2002); 38 C.F.R. § 3.159(c)(4) (2009); Robinette v. 
Brown, 8 Vet. App. 69 (1995).  When available evidence is too old 
for an adequate evaluation of the veteran's current condition, 
VA's duty to assist includes providing a new examination.  
Weggenmann v. Brown, 5 Vet. App. 281 (1993).  Although the 
Veteran's last VA examination is not too old, in light of the 
fact that updated VA and private treatment records and SSA 
records have been requested, the prudent and thorough course of 
action is to afford the Veteran a VA examination to ascertain the 
current nature and severity of his hepatitis C.

With respect to the Veteran's claim for special monthly pension 
(SMP) on the basis of the need for regular aid and attendance of 
another person or by reason of being housebound, the Veteran is 
currently service-connected for hepatitis C, rated as 0 percent 
disabling.

On private examination for aid and attendance submitted in March 
2007, the Veteran was diagnosed with hepatitis C, low back and 
left knee disabilities, a psychiatric disorder, peripheral 
neuropathy, diabetes mellitus with secondary conditions, and 
hypertension.  The physician determined that the Veteran 
disabilities prohibited him from walking unaided and leaving the 
home unattended.  While the Veteran required assistance with 
bathing and tending to other hygiene needs, he was not confined 
to a bed, was able to sit up, and did not require nursing home 
care.

On VA examination for aid and attendance purposes in May 2007, 
the Veteran's noted disabilities included degenerative joint 
disease of the cervical and lumbar spine, musculoskeletal pain, 
and diabetes mellitus.  The examining physician determined that 
the Veteran's disabilities did not prohibit from him being able 
to feed himself, or from caring for the needs of nature.  The 
Veteran was not confined to bed and was able to leave the home 
unattended.

On private examination for aid and attendance purposes submitted 
in July 2008, the Veteran was diagnosed with low back and left 
knee disabilities, peripheral neuropathy, diabetes mellitus, and 
hypertension.  The physician determined that the Veteran's 
disabilities prohibited him from walking unaided and leaving the 
home unattended.  While the Veteran required assistance with 
bathing and tending to other hygiene needs, he was not confined 
to a bed, was able to sit up, and did not require nursing home 
care.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is necessary to 
make a decision on the claim.  38 U.S.C.A. § 5103A(d) (2002); 
38 C.F.R. § 3.159(c)(4) (2009); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  When available evidence is too old for an 
adequate evaluation of the veteran's current condition, VA's duty 
to assist includes providing a new examination.  Weggenmann v. 
Brown, 5 Vet. App. 281 (1993).  Although the Veteran's last VA 
examination is not too old, in light of the fact that updated VA 
and private treatment records and SSA records have been 
requested, the prudent and thorough course of action is to afford 
the Veteran a VA examination to determine whether the Veteran's 
current condition requires the need for the regular aid and 
attendance of another person.

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA treatment 
records dated since August 2009.

2.  After obtaining the necessary 
authorization, secure the SSA records 
pertinent to the Veteran's claim for Social 
Security disability benefits and the 
medical records relied upon concerning that 
claim.

3.  After obtaining the necessary 
authorization, obtain the Veteran's private 
treatment records from Dr. J.A. Juarbe 
Ortiz, and any additional private treatment 
records identified by the Veteran.  All 
attempts to secure the records must be 
documented in the claims folder.

4.  Schedule a VA examination to determine 
the nature and etiology of any current 
acquired psychiatric disorder, including 
depression.  The examiner should review the 
claims file and should note that review in 
the report.  The examiner should 
specifically attempt to reconcile and 
discuss the opinion with the other opinions 
of record, including the May 1998 and 
October 2007 VA opinions.  The rationale 
for all opinions should be provided.  
Specifically, the examiner should provide 
the following opinions:

(a)  Diagnose all current psychiatric 
disorders, including depression, and 
provide a full multiaxial diagnosis 
pursuant to DSM-IV.

(b)  For each psychiatric disorder 
diagnosed, to specifically include 
depression, the examiner should opine 
as to whether it is at least as likely 
as not (50 percent or more 
probability) that each psychiatric 
disorder was incurred in or is due to 
or the result of the Veteran's service 
or was present during his service.  
The examiner must consider the 
Veteran's statements regarding the 
incurrence of a psychiatric disorder, 
and his statements regarding the 
continuity of symptomatology.  Dalton 
v. Nicholson, 21 Vet. App. 23 (2007).

(c)  Is it as likely as not (50 
percent probability or more) that any 
psychiatric disorder is proximately 
due to or the result of hepatitis C or 
any other service-connected 
disability?

(d)  Is it as likely as not (50 
percent probability or more) that any 
psychiatric disorder has been 
aggravated (permanently worsened in 
severity beyond the natural 
progression of the disorder) by 
hepatitis C or any other service-
connected disability?

5.  Schedule a VA examination to determine 
the current nature and severity of the 
Veteran's service-connected hepatitis C.  
The examiner should review the claims file 
and should note that review in the report.  
The examiner should indicate whether the 
Veteran's hepatitis C is manifested by 
current symptoms of intermittent fatigue, 
malaise, and anorexia, or; incapacitating 
episodes (with symptoms such as fatigue, 
malaise, nausea, vomiting, anorexia, 
arthralgia, and right upper quadrant pain) 
having a total duration of at least one 
week, but less than two weeks, during the 
past 12-month period.  The examiner should 
also state what impact, if any, the 
Veteran's hepatitis C has on his employment 
and daily living.

6.  Schedule the Veteran for an aid and 
attendance examination.  The examiner 
should review the claims file and should 
note that review in the report.  The 
examiner should opine as to whether there 
has been any material change (either 
improvement or worsening) in the Veteran's 
condition since the date of the last VA 
examination in May 2007, and reconcile and 
discuss the opinion with all other opinions 
of record, including the March 2007 and 
July 2008 private examinations and 
opinions.  The examiner should provide the 
following opinions:

(a)  Is the Veteran blind or so nearly 
blind as to have corrected visual 
acuity of 5/200 or less in both eyes 
or concentric contraction of the 
visual field to five degrees or less?

(b)  Is he a patient in a nursing home 
because of mental or physical 
incapacity?

(c)  Do any of his disabilities 
(including diabetes mellitus; lumbar, 
cervical spine, left knee and 
musculoskeletal disabilities; diabetes 
mellitus; hepatitis C; and peripheral 
neuropathy) render him permanently 
bedridden or so helpless as to be in 
need of regular aid and attendance of 
another person?

(d)  Is he substantially confined to 
his house or its immediate premises?

7.  Then, readjudicate the claims.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the applicable time for response.  
Then, return the case to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or United 
States Court of Appeals for Veterans Claims for development or 
other action must be handled in an expeditious manner.  38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).

